Citation Nr: 1241207	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1988.  Other inactive duty is also reported.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  

The Veteran presented testimony at a Board hearing in February 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

At the Veteran's February 2012 Board hearing, he stated that he suffered from depression and cirrhosis of the liver as secondary to his service connected hepatitis C.  The issues of entitlement to service connection for depression and cirrhosis of the liver (both as secondary to hepatitis C) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran submitted correspondences in December 2007, January 2008, February 2008, and November 2008 in which he appeared to be making claims for earlier effective dates.  He stated that his claim for hepatitis C should date back to 1980.  The Board notes that service connection for hepatitis C is already effective from January 1980 (albeit with a noncompensable rating).  The rating was increased to 10 percent effective January 30, 2008.  The RO should clarify whether the Veteran is alleging that the date of his increased rating should date back to 1980.  If so, the RO should develop and adjudicate the claim.

In the Veteran's January 2008 correspondence, he stated that he filed a claim for hemorrhoids in 1980 (at the same time he filed his hepatitis C claim).  Consequently, it appears that the Veteran sought an earlier effective date for service connection for hemorrhoids (which have been service connected effective January 2008).  However, in a December 2009 correspondence, the Veteran withdrew his claim for an increased rating for hemorrhoids.  It may be that the Veteran also wanted to withdraw the earlier effective date claim.  Nonetheless, the RO should clarify whether the Veteran wished to withdraw his earlier effective date claim with regards to hemorrhoids.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination took place in January 2008.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran testified that his hepatitis C has gotten progressively more severe.  Additionally, the Board notes that outpatient treatment reports reflect that it was in stage 2 (bordering on stage 3) in November 2008; and that it was in stage 3 in July 2009.  At his February 2012 Board hearing, the Veteran testified that his hepatitis C is currently at or near stage 4.  He also testified that he was going to be placed on medications in March.  

Given the evidence that suggests that the Veteran's disability has increased in severity since the most recent examination, the Board finds that a new VA examination is warranted for the purpose of determining the current severity of the disability.  The Veteran has complained of fatigue, weight loss, and upper body pain.  The examiner should discuss each symptom described by the Veteran as it relates to hepatitis C.  The examiner should also render an opinion as to whether the Veteran's hepatitis C requires dietary restrictions and/or continuous medications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should schedule the Veteran for an in-person examination for the purpose of determining the current severity of his hepatitis C.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should discuss the Veteran's complaints of weight loss, fatigue, upper body pain, and any other complaints that are related to hepatitis C.  The examiner should also opine whether or not the Veteran's hepatitis C requires dietary restrictions and/or continuous medications.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



